EXHIBIT EDCI 1Q2009 Investor Conference Call Management Script EDCI – 1Q2oldings, Inc. Investor Conference Call may 8, 2009 @ 4:30 PM EST CORPORATE PARTICIPANTS (in order of appearance) Kyle Blue EDCI Holdings, Inc. – Office of the CFO Robert Chapman, Jr. EDCI Holdings, Inc. – Chief Executive Officer Matt K. Behrent EDCI Holdings, Inc. - Executive Vice President, Corporate Development RogerJ.Morgan EDC, LLC –ExecutiveVice President, International Operations Michael D. Nixon EDCI Holdings, Inc. – Office of the CFO Operator Good afternoon. I will be your conference operator today. At this time, I would like to welcome everyone to the first quarter 2009 investor conference call. (Operator Instructions). Thank you. Mr. Kyle Blue, you may begin your conference. Kyle E. Blue - EDCI Holdings, Inc. – Office of the Chief Financial Officer [KEB Introduction]: Thank you. Good afternoon and welcome to EDCI Holdings' 1Q2009 Investor Conference Call. This is Kyle Blue, Senior Manager of External Reporting and head of Investor Relations within EDCI’s Office of the CFO. For future reference, I may be reached at area code (317) 596-0323. Before we get started, I would like to remind you that this call is being recorded and the audio broadcast and replay of this teleconference will be available in the Investor Relations section of the Company's website at EDCIH.com. You will also be able to find the related press release at the Company's website.
